*316The opinion of the court was delivered by
Benson, J.:
The preliminary agreement, the entry on the judge’s minutes, the satisfaction of the judgment and the findings of fact all show that the former judgment was entered by consent only. The court upon inquiry learned that the boy had been injured by the defendant company, and that the parents had agreed for their son to accept.$100 in full satisfaction for the injury. There was no judicial examination concerning the facts or the extent of the injury. It was, as the agreement recited that it should be, a “friendly suit,” designed merely to give efficacy to an agreement which without judicial sanction would have been invalid. The pleadings were all prepared by the defendant’s attorney, and the same attorney requested that judgment be entered in accordance with the settlement, which was done.
A parent has no implied authority to compromise or settle a minor’s cause of action. (P., C., C. & St. L. Ry. Co. v. Haley, 170 Ill. 610, 48 N. E. 920; Fletcher v. Parker, 53 W. Va. 422, 44 S. E. 422, 97 Am. St. Rep. 991 and note.) Nor has a parent authority to consent that a-judgment be rendered against his infant child, and when admitted to prosecute or defend' as a next friend or guardian ad litem he can not by admissions or stipulations surrender the substantial rights of the infant. (Kingsbury v. Buckner, 134 U. S. 650, 10 Sup. Ct. 638, 33 L. Ed. 1047; Collins v. Trotter, 81 Mo. 275; 22 Cyc. 663.) The next friend, being entrusted with the rights of the infant so far as they are involved in the cause, and> acting under responsibility to the court and to the infant, may negotiate for a fair adjustment of the controversy. (Walsh v. Walsh, 116 Mass. 377, 17 Am. Rep. 162.) He may not, however, bind the infant by such settlement; it can only become effective when given due judicial sanction (Tripp v. Gifford, 155. Mass. 108, 29 N. E. 208, 31 Am. St. Rep, 530), and this. *317must be upon a real and not a perfunctory hearing. The attempted compromise does not become effective by the consent of the next friend, but by the judgment of the court, acting upon the facts judicially ascertained. The supreme court of Alabama stated the rule governing an attempted compromise by a next friend and judgment entered by consent thereon in the following language:
“And being without power to compromise the cause of action, and the court having the power and being-charged with the duty of controlling the suit to the protection of the infant’s interest, an attempted compromise can not have force and validity injected into it by his mere consent to a judgment for the amount he has assumed to agree to receive in settlement of the cause of action. His mere consent is nugatory. It is as if it were not and had never been. The court may upon being advised of the facts, upon hearing the evidence, enter up a valid and binding judgment for the amount so attempted to be agreed upon, but this not because of the agreement at all—that should exert no influence —but because it appears from - the evidence that the amount is just and fair, and a judgment therefor will be conservative of the minor’s interests.” (Tennessee Coal, Iron & Railroad Co. v. Hayes, 97 Ala. 201, 209, 12 South. 98.)
In a case in Virginia a decree entered by consent in an equitable action for the sale of an infant’s property was set aside in a suit brought for that purpose. The court said:
“For want of discretion, the infant defendants were not competent to consent, and no one could consent for them. They could select no, attorney, and a guardian ad litem to defend the infants could not consent away their rights and their inheritance. Ewing v. Ferguson, 33 Gratt. 563. ‘No such consent could be given on the part of the infant heirs, and their rights and interests were under the protection of the court.’ Cralle v. Meem, 8 Gratt. 530. ‘It can not be used against them, as having been made by their guardian ad litem; for no rule is better settled than that an answer of an infant by guardian can not be read against him at all, for any purpose.’ Bank of Alexandria v. Patton, 1 Rob. *318535. ‘An infant is never to be prejudiced by an act, default, or admission of his guardian ad litem,.’ Minor Inst. vol. I. 520, 521. ‘Whatever' admissions there may be, or whatever points may be tendered thereby in issue, the plaintiff is not in any degree exonerated from his duty in proving, as against the infant, the whole case upon which he relies.’. 1 Daniel Ch. Pr. 169, and notes.” (Daingerfield and al. v. Smith and others, 83 Va. 81, 90, 1 S. E. 599.)
In North Carolina it was said:
“But it may be taken to be the law that, in a case where issues are joined between infants on one side and the adverse party, and no evidence is introduced, and nothing is done or said on the trial excépt that an agreement is entered into by the next friend or counsel of the infants, that the verdict shall be' entered against the infants, the verdict and judgment will not bind the infants. In such a case the court would have no knowledge of the facts, and therefore could not exercise any supervision over the interest of the infants. The object in having a next friend appointed for infants is to have their rights and interests claimed and protected, and the next friend or their counsel will not be permitted to yield their rights to others by a consent verdict and judgment where the court, has exercised no supervision over .the arrangements.” (Ferrell v. Broadway, 126 N. C. 258, 261, 35 S. E. 467.)
This decision was overruled by a divided court upon a subsequent hearing (127 N. C. 404, 37 S. E. 504), for-reasons which do not affect the principle stated in the above quotation.
- While in this case the court did exercise some supervision over the agreement it did not judicially examine the facts to determine whether the agreement was reasonable and proper. The court merely approved what the next friend had done, not because it found that it was for the best interests of the infant, but because the consent of the parents had'been given and they were still satisfied. The duty of the court, stated in many decisions, and referred to in the recent case of Crapster v. Taylor, 74 Kan. 771, 87 Pac. 1138, to protect the in*319terests of infants was not performed by inquiring of the parents if they were satisfied with the agreement. It may be thát some of the cases above cited have carried the doctrine to an extreme limit. The next friend must not be denied such necessary incidental powers as will facilitate the fair adjudication of the infant’s rights. This is necessary to their proper vindication, both in prosecution and defense. Where a compromise is fairly incidental to an action regularly brought, and is upon due judicial examination approved, the judgment if not otherwise impeached may be conclusive, as in the case of adults; but where the proceedings in court are merely formal and instituted and carried on only to give an apparent sanction to the agreement, and there is no judicial investigation of the facts upon which the right or extent of the recovery is based, the judgment so entered by consent is only colorable, and must be set aside in a proper proceeding when its effect, if allowed to stand, would be to bar the infant’s rights. In such a case the proceeding in court should be regarded “as but formal and. as intended solely to employ the functions and powers of the court to give validity to the prior agreement.” (P., C., C. & St. L. Ry. Co. v. Haley, 170 Ill. 610, 613, 48 N. E. 920. See, also, Long et al. v. Mulford et al. 17 Ohio St. 484, 93 Am. Dec. 638; Waterman v. Lawrence, 19 Cal. 210, 79 Am. Dec. 212; Kromer v. Friday, 10 Wash. 621, 39 Pac. 229, 32 L. R. A. 671 and note; Gooch v. Green, 102 Ill. 507; Ralston v. Lahee, 8 Iowa, 17, 74 Am. Dec. 208.)
The conclusion of the trial court that no fraud in fact was committed in this transaction can not affect the right of the infant to relief. The judgment set aside would have been an absolute bar to the prosecution of his claim, and thus he would have been deprived of his legal rights without authority. The motive of the actors does not avoid the consequences of the act. The parents had no power to consent to the judgment; having no other sánetion, it can not stand. ■
*320The defendant moved for a change of venue upon the ground that the judge was a material witness, having personal knowledge of the facts concerning the entry of judgment, and pleaded the same matter in the answer. That the judge did have such knowledge must be conceded, but as a general rule a judgment can only be vacated in the court in which it was rendered. (17 A. & E. Encycl. of L. 842.) To that court and to no other should such an application be made. (1 Black, •Judg. § 297.) The action was in the proper tribunal, and it is not perceived how the personal knowledge of the judge of the former proceedings before him should be a disqualification. Besides, it is not claimed that the proceedings were otherwise than as stated in the findings.
The judgment is affirmed.